Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 8, 2002, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed. The record establishes that claimant and a friend incorporated a business for the purpose of establishing an on-line information brokerage system, agreed on the division of stock and invested money for business expenditures. To that end, claimant, who was listed as chief financial officer on the corporate business cards, testified that his activities on behalf of the corporation consisted of seeking funding through making presentations, searching Web sites, contacting prospective investors and recently obtaining a marketing research study. Claimant admitted that such activities were focused on future income or profit once funding was obtained. Notwithstanding claimant’s assertion that the business is not operational, substantial evidence supports the finding of the Administrative Law Judge, adopted by the Board, that “claimant’s activities have surpassed those inherent to merely exploring the feasibility of establishing a business.” As claimant’s “activities were in furtherance of a plan that was intended to produce income” (Matter of Savage [Commissioner of Labor], 253 AD2d 924, 924 [1998]), their current or ultimate profitability is not determinative. Thus, we find no reason to disturb the Board’s decision (see Matter of Franke [Commissioner of Labor], 305 AD2d 919 [2003]; Matter of Sichel [Commissioner of Labor], 301 AD2d 771 [2003]). Furthermore, even if the Administrative Law Judge should have received into evidence claimant’s tax return and work search logs, any error in that regard was harmless inasmuch as the content of the documents was not in dispute *829(see Matter of Williams [Commissioner of Labor], 262 AD2d 903, 904 [1999]).
Mercure, J.P., Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.